                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION
TREYVON ANTONIO WILLIAMS,         )
                                  )
     Plaintiff,                   )
                                  )
v.                                )                  CV419-069
                                  )
TYRONE WARREN,                    )
                                  )
     Defendants.                  )

                                ORDER

     Plaintiff having failed to timely comply with the deadline to return

his Consent Form and Prison Trust Account Statement required by this

Court, pursuant to 28 U.S.C. § 1915(a)(2), the Court recommended the case

be dismissed without prejudice.       See doc. 4.   Plaintiff objects that he

intended to comply but, due to delayed mail and less-than swift response

from the Chatham County Sheriff’s Complex staff, he was unable to timely

do so. Doc. 5.

     It appears that Williams seeks additional time. See doc. 5. Therefore,

the Court will give plaintiff an additional 30 days to comply with the

Court’s order to return his Consent Form and Prison Trust Account

Statement. If plaintiff does not timely return his forms, the Report and

Recommendation recommending dismissal will remain in force and the
case may be dismissed without prejudice for failure to prosecute and failure

to comply with a court order.

     SO ORDERED, this 7th day off May, 2019.

                                     _______________________________
                                      ___________________________
                                     CHRIS
                                         IS  PHER L. RAY
                                      HRISTOPHER
                                          STOPH
                                             PH
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                     2
